Citation Nr: 0525559	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-08 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right hip, currently assigned a 10 
percent disability evaluation.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently assigned a 10 
percent disability evaluation.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1987 to November 1988, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have hip flexion 
limited to 30 degrees or limitation of adduction with motion 
lost beyond 10 degrees.

3.  The veteran has not been shown to have flexion of the 
left knee limited to 30 degrees or extension limited to 15 
degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right hip have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5251, 5252, and 5253 (2004). 

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the left knee have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Codes 5003, 5260, and 5261 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2003 rating decision as well as the December 2003 Statement 
of the Case issued in connection with this claim have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, including the schedular 
criteria, and the reasons his claims were denied.  In 
addition, letters were sent to the veteran in March 2003 and 
May 2004 that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the March 
2003 and May 2004 letters have essentially satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded a VA examination in 
May 2003 in connection with his claims for an increased 
evaluation.  The veteran and his representative have not made 
the Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

A rating decision dated in September 2001 granted service 
connection for degenerative joint disease of the right hip 
and for degenerative joint disease of the left knee with 
history of meniscal tear.  Both disabilities were assigned a 
10 percent disability evaluation effective from July 7, 2000.  
That determination was based on a review of the veteran's VA 
medical records and a June 2000 statement from a private 
physician as well as on the findings of VA examinations 
performed in June and August 2001.  The veteran later filed a 
claim for an increased evaluation for his right hip and left 
knee disabilities in March 2003, and the May 2003 rating 
decision currently on appeal denied those claims.  During the 
pendency of the appeal the veteran's separate 10 percent 
disability evaluations have remained in effect until the 
present time.

VA medical records dated from July 2002 to April 2003 
indicate that the veteran had an initial consultation for 
rheumatology in July 2002 at which time he reported having 
right knee and hip pain.  It was noted that he took Tylenol 
for his pain.   A physical examination revealed flexion 
contracture of the right hip, and he was diagnosed with right 
hip osteoarthritis.  The veteran was later seen in January 
2003 during which a physical examination found his right hip 
to have a restricted range of motion.  His left knee had 
positive crepitus, but there was no warmth or swelling, and 
his range of motion was intact.  The veteran returned in 
April 2003 at which time he reported still having significant 
pain in his right hip, which he described as constant.  He 
indicated that Darvocet did help, but noted that he still 
stayed awake at night due to the pain.  He also reported 
taking Tylenol.  The veteran stated that he had more pain on 
movement.  A physical examination revealed decreased movement 
of the right leg on walking with difficulty straightening the 
leg.  He had tenderness and crepitation in both of his knees, 
but there was no increased warmth.  It was noted that an x-
ray of the veteran's left knee had been obtained the previous 
month, which showed mild degenerative changes as well as 
calcification of the attachment of the quadriceps muscle 
tendon in the patella.  The veteran was diagnosed with 
generalized osteoarthritis in the neck, back, and bilateral 
knees, which the examiner believed caused pain and difficulty 
with walking.  An addendum was made to the April 2003 
consultation note, which indicated that the veteran did have 
some improvement in his symptoms.  It was noted that he had 
some tenderness on palpation and on range of motion around 
the hips.  

The veteran was afforded a VA examination in May 2003 at 
which time he complained of sharp pain in his left knee and 
right hip.  He reported taking Darvocet and Tylenol and 
indicated that he used a cane to ambulate.  It was also noted 
that he had other significant problems, including cervical 
disc disease and upper extremity neuropathy as well as 
degenerative arthritis of the facets of the lumbar spine and 
pain in the right shoulder.  His weight was reported as being 
in the low 300s.  A physical examination found the veteran to 
walk easily with a cane.  He sat easily with his left knee 
flexed to 90 degrees, and he would move it up to 30 degrees 
and back to 120 degrees.  The examiner noted that his knees 
were at zero degrees when he stood.  There was no effusion in 
his left knee, nor was there any significant palpable 
swelling.  The veteran did complain of severe pain in his 
knees when the examiner tried to stress them and check his 
ligament status.  As such, the examiner was unable to 
adequately examine his knees.  The examiner also stated that 
he was unable to examine the veteran's hips because any 
rotation while sitting flexed at 90 degrees caused severe 
pain in the groin of both hips.  X-rays of the veteran's hips 
were obtained, which were essentially normal.  There were no 
significant abnormalities, nor was there evidence of any 
significant osteoarthritis.  It was also noted that x-rays of 
the veteran's left knees had been obtained in March 2003, 
which showed mild osteoarthritis and calcification in the 
quadriceps tendon of the patella, which was outside of the 
joint and indicated a mild past history of tendonitis in that 
area.  To the best of his ability, the examiner stated that 
the final diagnosis was status following right knee injury 
with moderately severe osteoarthritis secondary to his 
previous injuries.  It was noted that the veteran was 
restricted from walking and standing because of his arthritis 
and that he used a cane with prolonged standing.  The 
examiner also commented that the problems with the veteran's 
hips and knees were severely aggravated by his obesity, as 
they are weight-bearing joints.  He further stated that he 
did not find any significant problems with the veteran's left 
knee or right hip.  The examiner commented that the veteran 
had marked psychogenic musculoskeletal overlay in his 
reactions and overreactions to his attempt at any 
examination.

In his March 2004 VA Form 9, the veteran contended that his 
service-connected disabilities resulted in his sedentary 
lifestyle, which in turn contributed to his obesity.  He also 
argued that his pain was indicative of significant limitation 
of motion and that the examiner's finding that his right hip 
was essentially normal was a contradictory statement.  


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his degenerative joint disease of the right 
hip and left knee.  More specifically, he claims that the 
current evaluations assigned for his disorders do not 
accurately reflect the severity of the symptomatology 
associated with those disabilities.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the schedule for rating disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions and civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I.  Degenerative Joint Disease of the Right Hip

The veteran's degenerative joint disease of the right hip is 
currently assigned a 10 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
Under that diagnostic code, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved which in this case 
would be Diagnostic Codes 5251 (limitation of extension of 
thigh), 5252 (limitation of flexion of thigh), and 5253 
(impairment of thigh).  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5251, a 10 percent disability 
evaluation represents the maximum schedular criteria for that 
disability.  Consequently, the veteran is not entitled to an 
increased rating for his disability under those criteria.  
Therefore, an evaluation in excess of 10 percent cannot be 
granted under that Diagnostic Code.

Diagnostic Code 5252 provides that a 10 percent disability 
rating is contemplated for flexion limited to 45 degrees. A 
20 percent disability rating is warranted for flexion limited 
to 30 degrees.  Full range of motion for the hip is flexion 
to 125 degrees and abduction to 45 degrees.  See 38 C.F.R. § 
4.71a, Plate II (2004).

Under Diagnostic Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees; 
or there is limitation of abduction and cannot cross legs, a 
10 percent evaluation is assigned.  Where there is limitation 
of abduction with motion lost beyond 10 degrees, a 20 percent 
rating is assigned.  38 C.F.R. § 4.71a (2004).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for degenerative joint disease of the right hip.  The medical 
evidence of record does not show the veteran to have hip 
flexion limited to 30 degrees or limitation of adduction with 
motion lost beyond 10 degrees.  The Board does observe that 
VA medical records dated in July 2002 document the veteran as 
having flexion contracture of the right hip and that VA 
medical records dated in January 2003 noted a restricted 
range of motion.  The Board also acknowledges the April 2003 
finding of decreased movement of the right leg on walking 
with difficulty straightening the leg.  However, these 
treatment records do not indicate the extent to which the 
veteran's range of motion is limited.  In addition, an 
addendum to the April 2003 consultation note indicated that 
the veteran did have some improvement in his symptoms, and 
the May 2003 VA examiner noted that the veteran could walk 
easily with a cane. 

Further, the veteran was afforded a VA examination in May 
2003 to assess the severity of his degenerative joint disease 
of the right hip.  However, the examiner stated that he was 
unable to examine the veteran's hips because any rotation 
while sitting flexed at 90 degrees caused severe pain in the 
groin of both hips.  He also commented that the veteran had 
marked psychogenic musculoskeletal overlay in his reactions 
and overreactions to his attempt at any examination.  
Although it was noted that the veteran was restricted in 
walking and standing because of his arthritis and earlier x-
rays in June 2001 did show early to moderate degenerative 
changes in the right hip, more recent x-rays were reported to 
be essentially normal with no significant abnormalities, and 
there was no evidence of any significant osteoarthritis.  The 
examiner further stated that he did not find any significant 
problems with the veteran's right hip.  As such, the veteran 
has not been shown to have met the criteria for an evaluation 
in excess of 10 percent for degenerative joint disease of the 
right hip.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right hip disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
right hip is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5003.  
Indeed, the September 2001 rating decision specifically 
contemplated this pain in its grant of the 10 percent 
disability evaluation under Diagnostic Code 5003.  The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's degenerative joint 
disease of the right hip.


II.  Degenerative Joint Disease of the Left Knee

The veteran's degenerative joint disease of the left knee is 
currently assigned a 10 percent disability evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).  
Under that diagnostic code, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved which in this case 
would be Diagnostic Codes 5260 (limitation of flexion of the 
leg) and 5261 (limitation of extension of the leg).  When 
there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a 
limitation-of- motion code, a 10 percent rating will be 
assigned for each affected major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted when flexion 
is limited to 30 degrees.

Under Diagnostic Code 5261, a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when extension is limited to 15 degrees.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his degenerative joint disease of the left knee.   The 
medical evidence does not show the veteran to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  In 
this regard, VA medical records dated in January 2003 
indicate that the veteran's range of motion was intact, and 
the May 2003 VA examiner noted that the veteran walked easily 
with a cane and sat easily with his left knee flexed to 90 
degrees.  He would move his left knee up to 30 degrees and 
back to 120 degrees while sitting, and his knees were at zero 
degrees when he stood.  The Board does observe the May 2003 
VA examiner's finding that the veteran had moderately severe 
osteoarthritis and that he was restricted from walking and 
standing because of his arthritis.  However, the VA examiner 
further stated that he did not find any significant problems 
with the veteran's left knee and also commented that the 
veteran had marked psychogenic musculoskeletal overlay in his 
reactions and overreactions to his attempt at any 
examination.  As such, the veteran has not been shown to meet 
the criteria for an evaluation in excess of 10 percent for 
his degenerative joint disease of the left knee.  Therefore, 
the Board finds that an increased evaluation for the 
veteran's left knee disability is not warranted.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5010-
5260.  Indeed, the September 2001 rating decision 
specifically contemplated this pain in its grant of the 10 
percent disability evaluation under Diagnostic Code 5003.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the veteran's 
degenerative joint disease of the left knee.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the Court in Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the 
Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no 
showing that the veteran's service-connected degenerative 
joint disease of his right hip and left knee have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the veteran's 
disabilities.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's degenerative joint disease of the right hip 
and left knee under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right hip is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


